DETAILED ACTION
    The present application is being examined under the AIA  first inventor to file provisions.
    The Office Action is responsive to the communication filed on 03/01/2021.
    Claims 1-18, and 21-22 are pending.
   Claims 19-20 have been canceled.
   Claims 21-22 have been newly added.
   Claims 11, 12, and 18 have been amended.
   
   Claims 1-18, and 21-22 are allowed.
   
Priority
Acknowledgment is made of this application claiming to be a CON of parent case 15/000,180. Acknowledgment is made that the parent case makes reference to or claims domestic benefit from the provisional application 62/108,785 filed 01/28/2015.

EXAMINER’S COMMENTS
Based on the amendment filed:
The terminal disclaimer filed 03/01/2021 has been acknowledged and accepted.
The objections to the claims have been overcome. 
The claims (as amended) are allowable over prior arts as stated in the office actions mailed 11/30/2020 and the double patenting rejections have now been overcome. 


Allowable Subject Matter
Claims 1-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-18, and 21-22:
Regarding claim 1, the prior arts of record, Wegelin (US 2012245729 A1), and Nielsen (US 2010025 A1), alone or in combination, do not explicitly describe the limitations of claim 1. 

Dependent claims 2-13 depend from independent claim 1 and are allowable for the same reasons as described above.

Regarding claim 14, the prior arts of record, Wegelin (US 2012245729 A1), and Nielsen (US 2010025 A1), alone or in combination, do not explicitly describe the limitations of claim 14. 

Dependent claims 15-17 depend from independent claim 14 and are allowable for the same reasons as described above.

Regarding claim 18, the prior arts of record, Wegelin (US 2012245729 A1), and Nielsen (US 2010025 A1), alone or in combination, do not explicitly describe the limitations of claim 18. 

Dependent claims 21-22 depend from independent claim 18 and are allowable for the same reasons as described above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117